UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7854


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSIAH TIONDRA WATSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cr-00200-RBS-DEM-2; 2:14-cv-00128-RBS)


Submitted:   August 4, 2015              Decided:   September 11, 2015


Before MOTZ and    GREGORY,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Josiah Tiondra Watson, Appellant Pro Se.   Cameron Rountree,
Special Assistant United States Attorney, Virginia Beach,
Virginia; Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josiah Tiondra Watson appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the    district      court’s   order    denying    relief        on   his   28    U.S.C.

§ 2255 (2012) motion.           We have reviewed the record and conclude

that Watson’s motion was not a “true Rule 60(b)” motion, but in

substance     a   successive     § 2255    motion.        See     United    States     v.

McRae, ___ F.3d ___, 2015 WL 4190665, at *5-*6 (4th Cir. July

13, 2015); see also Gonzalez v. Crosby, 545 U.S. 524, 531-32

(2005) (explaining how to differentiate a true Rule 60(b) motion

from     an    unauthorized       successive       habeas         corpus      motion).

Therefore, we conclude that Watson is not required to obtain a

certificate       of    appealability     to   appeal      the    district        court’s

order.     See Mcrae, 2015 WL 4190665, at *5-*6.                      However, in the

absence of prefiling authorization, the district court lacked

jurisdiction to hear a successive § 2255 motion.                        See 28 U.S.C.

§ 2244(b)(3) (2012).

       Accordingly, we deny Watson’s motion for a certificate of

appealability as moot and affirm the district court’s order.                          We

dispense      with      oral   argument    because        the    facts      and    legal

contentions       are   adequately     presented     in    the    materials        before

this court and argument would not aid in the decisional process.



                                                                              AFFIRMED

                                          2